UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7729



JASON ORTEGA,

                                              Plaintiff - Appellant,

          versus


KATHLEEN HAWK SAWYER; EDUARDO GONZALAS; GEORGE
R. HAVENS; JOHN W. MARSHALL; WILLIE SCOTT; BOB
GUZIK; RONALD J. ANGELONE; TRACY RAY; S. K.
YOUNG; PAUL LANTEIGNE; MCCABE; JERRY BROWN; G.
F. DRISCOLL; REVA L. BEDWELL; FLENNOR; FAULKS,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-109-3)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Ortega, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jason Ortega appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.    See Ortega v. Sawyer, No.

CA-03-109-3 (E.D. Va. Oct. 9, 2003).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -